The Assistant Attorney General makes a motion to dismiss this appeal for want of a sufficient appeal bond. There is an appeal bond in the record, but it is only approved *Page 377 
by the sheriff. The statute requires that the trial judge shall also approve it. For this reason the appeal will not be entertained. The questions raised by the record and insisted upon for reversal will not be discussed on account of the dismissel.
The appeal is dismissed.
Dismissed.
                          ON REHEARING.                          May 8, 1918.